Citation Nr: 1513759	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition due to benzene exposure.

2.  Service connection for a skin disability, including dyshidrotic eczema, chronic fungal infections, and furuncles, due to exposure to chemicals including benzene.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from January 1987 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board has reviewed the physical, Veterans Benefits Management System (VBMS), and Virtual VA claims files.

Although the RO has determined that the Veteran did not submit new and material evidence sufficient to reopen the Veteran's claim for service connection for a skin condition, including tumors, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified before the undersigned Veteran's Law Judge during a January 2014 videoconference hearing.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a skin disability due to chemical exposure to include benzene is discussed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2002 rating decision most recently denied the claim for service connection for a skin condition due to benzene exposure, citing a lack of evidence of in-service occurrence or any diagnosed skin condition that was etiologically related to benzene exposure.  The Veteran was notified of his appellate rights but did not perfect his appeal.

2.  VA treatment records that were added to the claims file after the February 2002 rating decision contain evidence that relates to an unestablished fact necessary to substantiate, and raises a reasonable probability of substantiating, the claim for service connection for a skin condition, as they reveal that the Veteran was diagnosed with contact dermatitis, dyshidrotic eczema, fungal infections, and furunculosis.  


CONCLUSION OF LAW

New and material evidence was received since a February 2002 rating decision and the claim for service connection for a skin condition due to benzene exposure is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2014).  

A February 2002 rating decision most recently denied the claim for service connection for a skin condition due to benzene exposure, citing lack of evidence of in-service incurrence or a current diagnosis related to benzene exposure.  The Veteran was notified of his appellate rights but did not appeal and the decision became final.  38 C.F.R. §§ 3.104, 20.302 (2014).  In April 2010, he filed a new claim for service connection for a skin condition due to benzene exposure.  VA treatment records from March of 2002 on reveal several diagnoses of skin disabilities.  See October 2003 VA Treatment Records (diagnosing chronic fungal infection of the foot); August 2004 VA Treatment Records (diagnosing skin rash on back and arms); September 2004 VA Treatment Records (diagnosing dermatophytosis of the foot and tinea pedis); January 2005 VA Treatment Records (diagnosing fungal infection of the feet); December 2009 VA Treatment Records (diagnosing dermatitis on the left hand); January 2012 VA Treatment Records (diagnosing chronic dermatitis of the hands); April 2012 VA Dermatology Consultation (diagnosing dyshidrotic eczema of the hands and feet); August 2013 VA Treatment Records (diagnosing furunculosis of the face); February 2014 VA Treatment Records (diagnosing fungal infection of the hands and feet).

These diagnoses are new and material evidence because they relate to an unestablished fact necessary to substantiate, and raise a reasonable probability of substantiating, the claim for service connection for a skin condition due to benzene exposure.

In light of the favorable decision, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  


ORDER

New and material evidence was presented to reopen a claim for service connection for a skin condition due to benzene exposure.


REMAND

The record lacks sufficient information to make a decision on the Veteran's claim.  While the November 2012 VA examiner provided an opinion regarding the etiology of the Veteran's dyshidrotic eczema and tinea pedis, VA treatment records reveal that the Veteran has also been diagnosed with a rash or boil on his back, furunculosis of the face, and a fungal infection of the hands.  See August 2004 VA Treatment Records (diagnosing skin rash on back and arms); August 2013 VA Treatment Records (diagnosing furunculosis of the face); February 2014 VA Treatment Records (diagnosing fungal infection of the hands and feet).  

Further, it is not clear whether the November 2012 VA examiner considered the Veteran's submissions of publications from the Environmental Protection Agency and the Canadian Center for Occupational Health prior to providing an opinion, and the opinion does not contain an adequate rationale as to why the Veteran's fungal infection is not related to any in-service exposures or a medical explanation regarding why, if the etiology of it is unknown, the Veteran's dyshidrotic eczema is not at least as likely as not related to in-service benzene or other chemical exposures.  

The record therefore lacks an adequate medical opinion regarding the nature and etiology of the Veteran's skin disabilities. 

Moreover, during his January 2014 videoconference hearing, the Veteran appeared to assert through his representative that he was also exposed to asbestos, synchromate, and other chemicals in JP-4 jet fuel.  See Transcript of Record p. 4.

Accordingly, the case is REMANDED for the following action:

1. Request clarification from the Veteran as to whether he is claiming service connection for a skin condition due to asbestos, synchromate, and other chemicals in JP-4 jet fuel other than benzene.  If so, make efforts to corroborate the Veteran's asserted exposure to such (and particularly asbestos) in service.  Associate all efforts with the claims file.  If no asbestos exposure is found, please provide a memorandum indicating as such.

2. Make efforts to obtain any outstanding records, including from VA, dated since November 2012.  

3. Then, obtain an addendum opinion from the November 2012 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any skin disabilities present at any time since the Veteran's April 2010 petition to reopen.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims files and describe any disability in detail.

The examiner MUST provide an opinion for each diagnosis regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability, including dyshidrotic eczema, tinea pedis, a rash or boil on the back, furunculosis of the face, and a fungal infection of the hands, present at any time since the Veteran's April 2010 petition to reopen is etiologically related to his active service, including exposure to jet fuel JP-4, benzene, asbestos, synchromate, and diesel fuel.  

The examiner MUST provide clear opinions and a supporting medical explanation that considers the Veteran's reports regarding the onset and duration of his symptoms.  See Transcript of Record pp. 2-3, 28, 36.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


